                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

BELLANCA WILSON,                          )
                                          )
             Plaintiff,                   )
                                          )
V.                                        )         No. 3:18-cv-34-G
                                          )
DALLAS INDEPENDENT SCHOOL                 )
DISTRICT,                                 )
                                          )
             Defendant.                   )

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. An objection was filed by Plaintiff. The District Court

reviewed de novo those portions of the proposed findings, conclusions, and

recommendation to which objection was made, and reviewed the remaining proposed

findings, conclusions, and recommendation for plain error. Finding no error, the Court

ACCEPTS the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge.

       SO ORDERED.

February 18, 2020.

                                       ___________________________________
                                       A. JOE FISH
                                       Senior United States District Judge
